FILED
                             NOT FOR PUBLICATION                             APR 13 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERIKA CALDERON,                                  No. 07-74696

               Petitioner,                       Agency No. A075-706-612

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Erika Calderon, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of removal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and relief under Convention Against Torture. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for substantial evidence findings of fact, Hoxha v.

Ashcroft, 319 F.3d 1179, 1182, n. 4 (9th Cir. 2003), and de novo claims of due

process violations, Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir. 2001). We

deny in part and dismiss in part the petition for review.

      Because Calderon failed to challenge the agency’s denial of asylum,

withholding of removal, and CAT relief, these claims are waived. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not raised

in the opening brief are deemed waived).

      We reject Calderon’s claim that the IJ violated her due process rights by not

considering all of the country condition evidence because she received a full and

fair hearing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring legal

error and prejudice to prevail on a due process challenge).

      We lack jurisdiction to review Calderon’s contention that the IJ violated her

due process rights by not forwarding her asylum application to the State

Department because she failed to raise this issue before the agency. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part and DISMISSED in part.




                                           2                                 07-74696